Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-11 and 18 are objected to because of the following informalities:  
In claim 3, line 1, it appears Applicant intended “The apparatus” to read --The system--
In claim 4, line 1, it appears Applicant intended “The apparatus” to read --The system--
In claim 5, line 1, it appears Applicant intended “The apparatus” to read --The system--
In claim 6, line 1, it appears Applicant intended “The apparatus” to read --The system--
In claim 7, line 1, it appears Applicant intended “The apparatus” to read --The system--
In claim 8, line 1, it appears Applicant intended “The apparatus” to read --The system--
In claim 9, line 1, it appears Applicant intended “The apparatus” to read --The system--
In claim 10, line 1, it appears Applicant intended “The apparatus” to read --The system--
In claim 10, line 1, it appears Applicant intended “wherein the receive lockup detector comprises” to read --wherein the receive lockup detector further comprises--
In claim 11, line 1, it appears Applicant intended “The apparatus” to read --The system--
In claim 18, line 1, it appears Applicant intended “wherein the receive lockup detection comprises” to read --wherein the receive lockup detection further comprises--
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fault detection module”, “fault detection mechanisms”, “fault remediation module”, “fault remediation mechanisms”, “recovery manager”, “checkpoint manager”, “buffer clean-up and software flag reset”, “CAN controller reset”, “microcontroller running reset”, “transmit lockup detector”, “receive lockup detector”, “bus-off fault detector”, “CAN driver software level diagnostic”, “physical layer diagnostic”, “invocation of a remote check”, in claims 1-2, 5, 7-8, 10, 12-13, and 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, claims 9 and 17 each recite “wherein the receive lockup detector comprises a predetermined period wherein no CAN message is received or a full receive buffer”, or similar, which is indefinite. It is unclear how the phrase “full receive buffer” is intended to describe the “predetermined period”, rendering the scope of the claims indefinite. Claims 10 and 18 depend from claims 9 and 17, respectively, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. For purposes of examination, Examiner will interpret said limitation to mean “wherein the receive lockup detector detects a predetermined period or detects a full receive buffer”, or similar, as appears to be most consistent with Applicant’s specification. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-??? is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenner et al. (US PGPub. No. 2019/0228322).
Regarding claims 1 and 12, Wenner discloses a controller area network (CAN) fault detection and recovery system, comprising: a CAN node [36] comprising a controller including a microcontroller, a CAN controller and a transceiver for transmitting and receiving CAN message frames (¶0041-0042); the controller comprising: 
a fault detection module comprising a plurality of fault detection mechanisms for detecting CAN faults (¶0028, ¶0041); 
a fault remediation module comprising a plurality of fault remediation mechanisms for remediating detected CAN faults (¶0023, ¶0026-0027); 

Regarding claim 2, Wenner discloses the system of claim 1, wherein the controller further comprises a checkpoint manager for maintaining a running store of CAN message frames (¶0043).
Regarding claim 3, Wenner discloses the apparatus of claim 1, wherein the fault detection module, the fault remediation module and the recovery manager comprise a basic software level (¶0032, ¶0041-0042).
Regarding claim 4, Wenner discloses the apparatus of claim 1, wherein remediation of detected CAN faults is carried out at a CAN driver software level (¶0032, ¶0041-0042).
Regarding claims 11 and 19, Wenner discloses the apparatus of claims 1 and 12, respectively, wherein the predetermined ordered hierarchy comprises least to most intrusive fault remediation mechanisms (¶0042).
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 5-10, 13-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5 and 13, Examiner deems a controller area network (CAN) fault detection and recovery system, comprising: a CAN node comprising a controller including a microcontroller, a CAN controller and a transceiver for transmitting and receiving CAN message frames; the controller comprising: a fault detection module comprising a plurality of fault detection mechanisms for detecting CAN faults; a fault remediation module comprising a plurality of fault remediation mechanisms for remediating detected CAN faults; and a recovery manager configured to select one or more of the fault remediation mechanisms based upon detected CAN faults, and to control remediation of detected CAN faults in accordance with the selected fault remediation mechanisms in a predetermined ordered hierarchy wherein the plurality of fault remediation mechanisms comprises a buffer clean-up and software flag reset, a CAN controller reset, and a microcontroller running reset to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a CAN fault diagnostic apparatus wherein the plurality of fault remediation mechanisms comprises each of a buffer clean-up and software flag reset, a CAN controller reset, and a microcontroller running reset. 
Claims 6 and 14 depend from claims 5 and 13, respectively, and are deemed allowable at least by virtue of their dependence on allowable claims. 
wherein the plurality of fault detection mechanisms for detecting CAN faults comprises a transmit lockup detector, a receive lockup detector, and a bus-off fault detector to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a CAN fault diagnostic apparatus wherein the plurality of fault detection mechanisms for detecting CAN faults comprises each of a transmit lockup detector, a receive lockup detector, and a bus-off fault detector.
Claims 8-10 and 16-18 depend from claims 7 and 15, respectively, and are deemed allowable at least by virtue of their dependence on allowable claims. 
Regarding claim 20, Examiner deems a controller area network (CAN) fault detection and recovery system, comprising: a CAN node comprising a controller including a microcontroller, a CAN controller and a transceiver for transmitting and receiving CAN message frames; the controller comprising: a fault detection module comprising a plurality of fault detection mechanisms for detecting CAN faults, the fault detection mechanisms comprising a transmit lockup detector, a receive lockup detector, and a bus-off fault detector; a fault remediation module comprising a plurality of fault remediation mechanisms for remediating detected CAN faults, the fault remediation mechanisms comprising a buffer clean-up and software flag reset, a CAN controller reset, and a microcontroller running reset; a checkpoint manager for maintaining a running store of CAN message frames; and a recovery manager configured to select one or more of the fault remediation mechanisms based upon detected CAN faults, and to control remediation of detected CAN faults at a CAN driver software level in accordance with the selected fault remediation mechanisms in a predetermined ordered hierarchy to be novel and non-obvious over the prior art of record for the respective reasons outlined above in regard to claims 5 and 7. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669